Judgment, Supreme Court, Bronx County (Catherine M. Bartlett, J.), rendered October 24, 2005, convicting defendant, after a jury trial, of assault in the third degree and disorderly conduct, and sentencing him to an aggregate term of three years’ probation, unanimously affirmed.
Defendant’s challenges to the legal sufficiency of the evidence are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. The evidence supports the conclusion that defendant acted recklessly, and that he caused , physical injury to the victim (see People v Guidice, 83 NY2d 630, 636 [1994]).
Defendant’s claim that the prosecutor improperly cross-examined him is without merit. Concur—Mazzarelli, J.P., Sweeny, Catterson, DeGrasse and Manzanet-Daniels, JJ.